NUMBER 13-09-00480-CR

                                  COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                                 IN RE: DOMINIQUE URIBE


                            On Petition for Writ of Mandamus


                              MEMORANDUM OPINION
                    Before Justices Rodriguez, Garza and Vela
                       Memorandum Opinion Per Curiam1
        Relator, Dominique Uribe, filed a petition for writ of mandamus by which he requests

that this Court direct respondent, the Honorable Sandra Watts, presiding judge of the

117th Judicial District Court of Nueces County, Texas, to reform relator’s judgment and

sentence in trial court cause number 03-CR-3717-B.
        This Court, having examined and fully considered relator’s petition, is of the opinion

that relator has not shown himself entitled to the relief sought and the petition should be

denied. See TEX . R. APP. P. 52.8(a). Accordingly, the petition for writ of mandamus is

DENIED.


                                                                 PER CURIAM

Do not publish.
See TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 24th day of August, 2009.

        1
         See T E X . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”).